DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 24-50 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 24 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Re Claim 49, Applicant contended that “the actuator is configured to rotate the at least one light source” is supported based on para. [0069] and [0052]. 
Para. [0069] states that the actuator can be used to rotate even part of the light engine 420. 
Applicant interpreted this description as the actuator configured rotate the entire light engine 420 and thereby the at least one light source disposed within the light engine. 
Examiner considers this interpretation of the description to be improper. Para. [0069] states part of the light engine to be rotated not the entire light engine.
Additionally, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. There are no examples given in the specification to give clear support to such description. 

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 43, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of U.S. Patent No. 10,219,944 in view of Zacharias (US 2008/0015553). 
Claims 1, 12, and 16 of patent ‘944 read on all the limitations in claims 24, 43, and 47, except one or more optical components disposed within the housing and the actuator configured to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient in claim 47 and an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient in claim 24. 
However, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
at least one light source (fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
a relay structure that, includes one or more optical components that direct the first light beam and the second light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120 reads on relay structure; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions – lens 572 reads on a relay structure); and 
an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Zacharias also teaches one or more optical components disposed within the housing, wherein the one or more optical components are configured to direct the first light beam and the second light beam from the light engine to the eyepiece or evebox to deliver PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions); and 
an actuator configured to move at least a portion of the light engine within the housing relative to at least one optical component of the one or more optical components, or to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify patent claims 1, 12 and 16, by placing one or more optical components within the housing, and configuring the actuator to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient and configuring the actuator to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient, as taught by Zacharias, for the purpose of manipulating the position of the light beam while keeping the position of the eye stationary and controlling accurate position of the treatment beam (para. [0098], Beam steering unit 128 enclosed within laser delivery system 120 can be composed of two single axis or one twin axis beam steering unit such as shown in FIGS. 5A, 5B, 6A and 6B disposed to produce fast and accurate XY laser beam displacement under processor/controller 10 command). 
Claims 24, 43, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, and 23 of U.S. Patent No. 10,596,037 in view of Zacharias (US 2008/0015553). 
Claims 1, 13, 14, and 23 of patent ‘037 read on all the limitations in claims 24, 43, and 47, except one or more optical components disposed within the housing and the actuator configured to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient in claim 47 and an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient in claim 24. 
However, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
at least one light source (fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
a relay structure that, includes one or more optical components that direct the first light beam and the second light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120 reads on relay structure; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions – lens 572 reads on a relay structure); and 
an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Zacharias also teaches one or more optical components disposed within the housing, wherein the one or more optical components are configured to direct the first light beam and the second light beam from the light engine to the eyepiece or evebox to deliver PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions); and 
an actuator configured to move at least a portion of the light engine within the housing relative to at least one optical component of the one or more optical components, or to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify patent claims 1, 13, 14, and 23, by placing one or more optical components within the housing, and configuring the actuator to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient and configuring the actuator to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient, as taught by Zacharias, for the purpose of manipulating the position of the light beam while keeping the position of the eye stationary and controlling accurate position of the treatment beam (para. [0098], Beam steering unit 128 enclosed within laser delivery system 120 can be composed of two single axis or one twin axis beam steering unit such as shown in FIGS. 5A, 5B, 6A and 6B disposed to produce fast and accurate XY laser beam displacement under processor/controller 10 command). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 45, the limitation, “the actuator is configured to move at least a portion of the one or more light directing components of the light engine to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient”, is a new matter, because there is no support in the instant specification that actuator is configured to move “at least a portion of the one or more light directing components of the light engine”. 
There is no disclosure of actuator configured to move “at least a portion of the one or more light directing components of the light engine”. 
The structures disclosed to be part of a light engine 420 based on Fig. 4 and para. [0062] are an engine housing 421, one or more light sources 422a, 422b, 422c, one or more light directing components 424a, 424b, an optional lens 426, and an optional heat exchanger or heat sink 428. One or more light directing components 424a, 424b are used to combine different directional light beams, and are not disclosed to be moveable by an actuator. The optional lens 426 is also not disclosed to be moveable by an actuator. 
Re Claim 46, the limitation, “the actuator is configured to rotate at least a portion of the light engine to change a direction of at least one of the first light beam or the second light beam”, lacks written description. 
 Para. [0069] discloses that the actuator can be used to rotate part of the light engine 420 to adjust the direction that the light beam 644 is directed. 
However, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. There are no examples given in the specification to give support to such statement. 
The structures disclosed to be part of a light engine 420 based on Fig. 4 and para. [0062] are an engine housing 421, one or more light sources 422a, 422b, 422c, one or more light directing components 424a, 424b, an optional lens 426, and an optional heat exchanger or heat sink 428. One or more light directing components 424a, 424b are used to combine different directional light beams, and are not disclosed to be moveable by an actuator. The optional lens 426 is also not disclosed to be moveable by an actuator. 
Re Claims 47 and 48, the limitation, “actuator configured to move at least a portion of the light engine within the housing relative to at least one optical component of the one or more optical components” lacks written description. 
Para. [0069] discloses that the actuator can be used to rotate part of the light engine 420 to adjust the direction that the light beam 644 is directed. 
However, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. There are no examples given in the specification to give support to such statement. 
The structures disclosed to be part of a light engine 420 based on Fig. 4 and para. [0062] are an engine housing 421, one or more light sources 422a, 422b, 422c, one or more light directing components 424a, 424b, an optional lens 426, and an optional heat exchanger or heat sink 428. One or more light directing components 424a, 424b are used to combine different directional light beams, and are not disclosed to be moveable by an actuator. The optional lens 426 is also not disclosed to be moveable by an actuator. 
	Re Claims 49 and 50, the limitation, “actuator disposed within the housing, wherein the actuator is configured to rotate the at least one light source to change a direction of at least one of the first light beam or the second light beam relative to the housing and the at least one eye of the patient” and “wherein the actuator is further configured to rotate the at least one light source to change a direction of at least one of the first light beam or the second light beam relative to at least one optical component of the one or more optical components”, is a new matter. 
Para. [0069] discloses that the actuator can be used to rotate part of the light engine 420 to adjust the direction that the light beam 644 is directed. 
However, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. The instant specification is completely silent regarding one or more lights 422a, 422b, 422c being configured to be rotated by an actuator. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 46, the limitation, “the actuator is configured to rotate at least a portion of the light engine to change a direction of at least one of the first light beam or the second light beam”, is indefinite. 
Para. [0069] discloses that the actuator can be used to rotate part of the light engine 420 to adjust the direction that the light beam 644 is directed. 
However, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. There are no examples given in the specification to give support to such statement. 
It is unclear what structures “at least a portion of the light engine” is referring to. 
Re Claims 47 and 48, the limitation, “actuator configured to move at least a portion of the light engine within the housing relative to at least one optical component of the one or more optical components” is indefinite. 
Para. [0069] discloses that the actuator can be used to rotate part of the light engine 420 to adjust the direction that the light beam 644 is directed. 
However, the instant specification is silent regarding which part of the light engine is to be rotated to adjust the direction. There are no examples given in the specification to give support to such statement. 
It is unclear what structures “at least a portion of the light engine” is referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, 28, 29, 32, 39, and 40-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacharias (US 2008/0015553).
Re Claim 24, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
at least one light source (fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
a relay structure that, includes one or more optical components that direct the first light beam and the second light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120 reads on relay structure; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions – lens 572 reads on a relay structure); and 
an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Re Claim 25, Zacharias discloses a programmable controller operatively coupled to the at least one light source, wherein the programmable controller is configured to control, for at least one of the first light beam and the second light beam: a light energy emission; a light energy density; a light energy duration; a light energy frequency; a light energy area; a light energy sequence; or any combination thereof (fig. 9, figs. 10A, 10B, control panel; para. [0067], a processor/controller 10; para. [0083], power modulation, [0085], beam profiler has the capability of changing the laser energy distribution pattern).  
Re Claim 26, Zacharias discloses an aperture, wherein the device is configured to direct the first light beam and the second light beam through the aperture, to the relay structure and through the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, a light guide 114 reads on aperture, laser delivery system 120 reads on relay structure, para. [0089], [0099], [0016], lens 134 reads on eyepiece).  
Re Claim 28, Zacharias discloses that the at least one light source comprises an LED, a lamp, a laser, or any combination thereof (fig. 2, laser delivery system; para. [0083], LED or solid state LASER).  
Re Claim 29, Zacharias discloses that the at least one light source is configured to emit a pulsed light beam comprising a plurality of pulses having a temporal pulse width, wherein the temporal pulse width is in a range from 0.1 milliseconds to 150 seconds (para. [0190]-[0192], pulses of therapeutic laser power, duration of each pulse set to between 5 and 1000 milliseconds, preferably between 10 and 50 milliseconds).  
Re Claim 32, Zacharias discloses that one or both of the first therapeutic wavelength and the second therapeutic wavelength are in a range of 590 nm ± 10% of 590 nm, 670 nm 10% of 670 nm, 810 nm 10% of 810 nm, or 1064 nm± 10% of 1064 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm).  
Re Claim 39, Zacharias discloses a beam positioning mechanism operably coupled to the actuator to move at least a portion of the relay structure to change the direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128).  
Re Claim 40, Zacharias discloses a biomedical sensor operatively coupled to the programmable controller and configured to provide real-time feedback information to the programmable controller regarding the at least one eye of the patient (para. [0098], retinal imaging, para. [0123], processor/controller 10 can receive an input from imaging device 860 to add further processing power to protect sensitive zones of the retina in automatic fashion).  
Re Claim 41, Zacharias discloses that the programmable controller is configured to regulate emission of light from the at least one light source in accordance with the feedback information (para. [0098], retinal imaging, para. [0123], processor/controller 10 can receive an input from imaging device 860 to add further processing power to protect sensitive zones of the retina in automatic fashion).  
Re Claim 42, Zacharias discloses (i) a patient interface that includes a forehead rest, a chin rest, or both a forehead rest and a chin rest; (ii) a user interface (fig. 2, para. [0095], user interface 20 where a control panel can include a touch screen, graphic display, keyboard, etc); or (iii) both of (i) and (ii).  
Re Claim 43, Zacharias discloses a method of delivering PBM to a target cell or tissue of at least one eye of a patient using the device of claim 24, the method comprising: 
(i) placing the at least one eye of the patient at the eyepiece or eyebox of the device (fig. 4); and 
(ii) directing light of at least one of the first therapeutic wavelength or the second therapeutic wavelength from the device to the at least one eye of the patient (para. [0078], para. [0072], [0073]).  
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Re Claim 44, Zacharias discloses (iii) actuating the actuator to move at least a portion of the relay structure, thereby changing the direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100; fig. 2).  
Re Claim 45, Zacharias discloses that the at least one light source is comprised in a light engine (para. [0083], fig. 2, laser source 102; para. [0077], laser source 102 can be incorporated inside laser delivery system 120) that further comprises one or more light directing components, and wherein the actuator is configured to move at least a portion of the one or more light directing components of the light engine to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (para. [0100], pattern steering mechanism 136).
Re Claim 46, Zacharias discloses that the at least one light source is comprised in a light engine (para. [0083], fig. 2, laser source 102; para. [0077], laser source 102 can be incorporated inside laser delivery system 120), and wherein the actuator is configured to rotate at least a portion of the light engine to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (para. [0100], pattern steering mechanism 136).  
Re Claim 47, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
a light engine disposed within a housing of the device and comprising at least one light source (para. [0077], laser source 102 can be incorporated inside laser delivery system 120, fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
one or more optical components disposed within the housing, wherein the one or more optical components are configured to direct the first light beam and the second light beam from the light engine to the eyepiece or evebox to deliver PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions); and 
an actuator configured to move at least a portion of the light engine within the housing relative to at least one optical component of the one or more optical components, or to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Re Claim 48, Zacharias discloses that the actuator is configured to rotate at least a portion of the light engine (para. [0100], pattern steering mechanism 136).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 2008/0015553) in view of Palanker (US 2013/0204235).
Re Claim 30, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is in a range from 800 to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range from 600 to 700 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range of 600 to 700 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 31, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is in a range from 800 to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range from 550 to 650 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range from 550 to 650 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 33, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the therapeutic wavelengths are 512 nm and 810 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the first therapeutic wavelength or the second therapeutic wavelength in a range of: (i) 850 nm ± 30 nm; (ii) 660 nm ± 30 nm; or (iii) 590 nm ± 30 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the first therapeutic wavelength or the second therapeutic wavelength to be in a range of: (i) 850 nm ± 30 nm; (ii) 660 nm ± 30 nm; or (iii) 590 nm ± 30 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 34, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses that the first therapeutic wavelength is 810 nm ± 10% of 810 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range of 670 nm ± 10% of 670 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength in a range of 670 nm ± 10% of 670 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claims 35, 36, and 37, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is near-infrared wavelength and is in a range from 800 nm to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the at least one light source is configured to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, and wherein the one or more optical components of the relay structure are configured to direct the third light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]), which reads on the at least one light source is configured to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the at least one light source to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, and wherein the one or more optical components of the relay structure are configured to direct the third light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 38, Zacharias as modified by Palanker discloses the claimed invention substantially as set forth in claims 24, 35, and 37.
Zacharias discloses that the first therapeutic wavelength is 810 nm (para. [0078]). 
Zacharias is silent regarding the first therapeutic wavelength is in a range of 850 nm ± 30 nm, the second therapeutic wavelength is in a range of 660 nm ± 30 nm, and the third wavelength is in a range of 590 nm ± 30 nm
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]), which reads on the second therapeutic wavelength is in a range of 660 nm ± 30 nm, and the third wavelength is in a range of 590 nm ± 30 nm. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range of 660 nm ± 30 nm, and the third wavelength to be in a range of 590 nm ± 30 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Palanker is silent regarding the first therapeutic wavelength is in a range of 850 nm ± 30 nm. 
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias as modified by Palanker, by configuring the first therapeutic wavelength in a range of 850 nm ± 30 nm, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 2008/0015553) in view of Shazly et al. (US 2011/0098692) and Buczek et al. (US 2008/0246920). 
Re Claim 27, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses a laser source with wavelength selection 204 function (para. [0082]), but is silent regarding a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye.  
Shazly discloses a laser treatment system configured to perform pan-retinal photocoagulation (para. [0048]) and teaches a plurality of laser diode assemblies (para. [0061]) where the laser unit can emit energy at a wavelength of about 405±20 nm, about 445±20 nm, about 635±20 nm, about 658±20 nm, and/or about 520±20 nm (para. [0006], [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by adding a plurality of light sources that generate individual wavelengths disclosed in Zacharias and Shazly, as taught by Shazly, for the purpose of providing a plurality of wavelength simultaneously for the pan-retinal photocoagulation (para. [0048], [0008]).
Shazly is silent regarding a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye.  
However, Buczek discloses a multi-LED ophthalmic illuminato and teaches a reflective filter configured to substantially pass light having of first wavelength and substantially reflect light of second wavelength, wherein the device is configured to direct a first light beam and a second light beam to the reflective filter and to direct the light of the first wavelength and the light of the second wavelength to the target cell or tissue of said at least one eye (abstract, para. [0021], [0022], [0023], wavelength range, fig. 1; para. [0031], [0032], fig. 2, [0037], [0038], controller 100). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias as modified by Shazly, by including a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye, as taught by Buczek, for the purpose of collimating the light produced by at least one of light sources (abstract, para. [0022]). 

Allowable Subject Matter
Claims 49 and 50 appear to avoid the prior art, but remain rejected under section 112 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, June 14, 2022Examiner, Art Unit 3792